             IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                               Case No. CR412-212


DOMINIQUE BOSTIC,


                   Defendant




     Laura G. Hastay counsel of record for defendant Dominique

Bostic in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and        trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this                  day of June 2019.



       U.S. DISTRICT COURT
       Southern District of Ga.         WILLIAM T. MOORE, JR., JUDGE
            Filed in Office
                              M
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA


             Deputy Clerk
